PER CURIAM: *
The Federal Public Defender appointed to represent Gilberto Valle-Pinada has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Valle-Pinada has filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Valle-Pinada’s response. We concur with counsel’s assessment that the appeals present no nonfrivolous issue for appellate review.
To the extent Valle-Pinada suggests that counsel provided ineffective assistance, the record is insufficiently developed to allow consideration of his claim at this time; such a claim generally “cannot be resolved on direct appeal when the claim has not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted). *507Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.